Exhibit 10.12

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (as the same may be amended or modified from time to time
and including any and all written instructions given to “Escrow Agent”
(hereinafter defined) pursuant hereto, this “Escrow Agreement”) is made and
entered into as of September 20, 2006, by and among the members of Vanguard
Synfuels, L.L.C., a Louisiana limited liability company, set forth on Schedule 1
hereto (each, a “Member,” and collectively referred to herein as the “Members”),
Diametrics Medical, Inc., a Minnesota corporation (“Public Company”, and
together with the Members, sometimes referred to collectively as the “Parties”),
and JPMorgan Chase Bank, N.A., a national banking association incorporated under
the laws of the United States of America, as Escrow Agent (the “Escrow Agent”).

WHEREAS, the Members and Public Company are party to that certain Contribution
Agreement, dated as of September 20, 2006 (the “Contribution Agreement”;
capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Contribution Agreement);

WHEREAS, pursuant to the terms and conditions set forth in the Contribution
Agreement, Public Company is required to deposit One Million Seven Hundred and
Sixty-Nine Thousand Nine Hundred and Thirty-Eight Dollars ($1,769,938) in cash
(the “Cash Escrow Deposit”) and 430 shares of its Series K Convertible Preferred
Stock (the “Stock Escrow Deposit” and, together with the Cash Escrow Deposit,
the “Escrow Deposit”) in escrow;

WHEREAS, Public Company may be entitled to indemnification under the terms of
Article XII of the Contribution Agreement, as more fully described therein;

WHEREAS, as a source of payment for such indemnification obligations and related
expenses, the Contribution Agreement provides that Public Company has the right
to recover such amounts from escrow; and

WHEREAS, the Parties have agreed to deposit in escrow the Escrow Deposit and
wish such deposit to be subject to the terms and conditions set forth herein;

WHEREAS, the Escrow Agent is not a party to the Contribution Agreement and has
no obligations thereunder

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the Parties hereto agree as follows:

1. Appointment. The Parties hereby appoint the Escrow Agent as their escrow
agent for the purposes set forth herein, and the Escrow Agent hereby accepts
such appointment under the terms and conditions set forth herein.

2. Escrow Fund. Simultaneous with the execution and delivery of this Escrow
Agreement, Public Company is depositing with the Escrow Agent the Escrow
Deposit. The Escrow Agent shall hold the Escrow Deposit and, subject to the
terms and conditions hereof, shall invest and reinvest the Cash Escrow Deposit
and the proceeds thereof (the “Cash Escrow Fund” and, together with the Stock
Escrow Deposit, the “Escrow Fund”)) as directed in Section 3.



--------------------------------------------------------------------------------

3. Investment of Escrow Fund. During the term of this Escrow Agreement, the Cash
Escrow Fund shall be invested in a trust account with JPMorgan Chase Bank, N.A.
(“Cash Escrow”) as instructed in writing by joint written instructions of Public
Company and Member Representative, which instructions shall be acceptable to the
Escrow Agent. Such written instructions shall specify the type and identity of
the investments to be purchased and/or sold and will be executed through
JPMorgan Asset Management (“JPMAM”), in the investment management division of
JPMorgan Chase. Subject to principles of best execution, transactions are
effected on behalf of the Cash Escrow Fund through broker-dealers selected by
JPMAM. In this regard, JPMAM seeks to attain the best overall result for the
Cash Escrow Fund, taking into consideration quality of service and reliability.
No agency fee will be assessed in connection with each transaction. The Escrow
Agent shall have the right to liquidate any investments held in the Cash Escrow
Fund in order to provide funds necessary to make required payments under this
Escrow Agreement. The Escrow Agent shall have no liability for any loss
sustained as a result of any investment in an investment made pursuant to the
terms of this contract or as a result of any liquidation of any investment prior
to its maturity or for the failure of the parties to give the Escrow Agent
instructions to invest or reinvest the Cash Escrow Fund. The Escrow Agent or any
of its affiliates may receive compensation with respect to any investment
directed hereunder. Receipt, investment and reinvestment of the Cash Escrow Fund
shall be confirmed by Escrow Agent promptly, an in any event within three
business days of any such event.

4. Disposition and Termination. The Escrow Agent shall deliver the Escrow Fund
to the Parties as set forth in this Section 4. Upon delivery of the entire
Escrow Fund by the Escrow Agent, this Escrow Agreement shall terminate, subject
to the provisions of Section 8.

(a) Indemnification. Public Company may make a claim on the Escrow Fund by
providing a written notice to the Escrow Agent (an “Indemnification Demand
Notice”) that states (i) that Public Company or any other Public Company
Indemnified Party is entitled to all or a portion of the Escrow Fund in
satisfaction of an indemnification claim pursuant to Article XII of the
Contribution Agreement and (ii) the amount of cash from the Cash Escrow Fund and
the number of shares from the Stock Escrow Deposit to be distributed to Public
Company. If Public Company provides an Indemnification Demand Notice hereunder
to the Escrow Agent, Public Company shall concurrently provide a copy of such
Indemnification Demand Notice to the Member Representative. The Member
Representative shall have thirty (30) days after receipt by the Member
Representative of the Indemnification Demand Notice (the “Objection Period”) to
object to the Indemnification Demand Notice. The Member Representative may
object in whole or in part to an Indemnification Demand Notice. If the Member
Representative fails to object to the Indemnification Demand Notice within the
Objection Period, the Escrow Agent shall on the next business day after the
Objection Period pay to the Public Company the amount of the Escrow Fund set
forth in the Indemnification Demand Notice. If the Member Representative objects
to the Indemnification Demand Notice by delivering a timely notice of objection
(an “Objection Notice”) during the Objection Period to the Escrow Agent and
Public Company, the Escrow Agent shall hold the disputed portion of the Escrow
Fund until the disagreement is resolved pursuant to Section 4(b). For the
avoidance of doubt, if the Member Representative objects to only a portion of
the amount of the Escrow Fund claimed in the Indemnification

 

2



--------------------------------------------------------------------------------

Demand Notice, the Escrow Agent shall pay to Public Company the non-disputed
amount of the Escrow Fund. If the Escrow Agent receives an Objection Notice from
the Member Representative hereunder, it shall provide a copy of such Objection
Notice to Public Company.

(b) Disposition by Escrow Agent. If any disagreement between Public Company, on
the one hand, and the Member Representative, on the other hand, occurs in
connection with a claim on the Escrow Fund under Section 4(a) or Section 4(c)
that results in adverse claims and demands being made in connection with or
against all or any part of the Escrow Fund, the Escrow Agent shall not disburse
any disputed portion of the Escrow Fund until such time as the Escrow Agent
receives joint written directions with respect to such portion of the Escrow
Fund signed by Public Company and the Member Representative, or a final
nonappealable written judgment or order of a court of competent jurisdiction.
The Escrow Agent is authorized and directed to retain in its possession the
disputed portion of the Escrow Fund until such dispute shall have been finally
settled by mutual agreement of the parties or by a final nonappealable written
order of a court of competent jurisdiction, but the Escrow Agent shall be under
no duty whatsoever to initiate any proceedings to resolve or settle such
dispute. The Escrow Agent shall be entitled to receive from Public Company or
the Member Representative a copy of any final, nonappealable written order and a
certificate of Public Company or the Member Representative to the effect that
such order is final and nonappealable, and the Escrow Agent shall be entitled to
conclusively rely on such copy and certification without further inquiry.

(c) Disposition to the Members. The Escrow Agent shall make distributions from
the Escrow Fund to the Members in accordance with this Section 4(c). On
March 20, 2008, the Member Representative shall deliver to Public Company and
the Escrow Agent a written statement (the “Final Distribution Statement”)
showing its calculation of (i) the remaining amount of the Escrow Fund and any
earnings thereon less (ii) the amount of any Indemnification Demand Notices
pending with the Escrow Agent (the “Pending Claims Amount”). The Final
Distribution Statement shall specify the name, address, TIN and the amount of
cash or shares to be distributed to each Member pursuant to this Section 4(c).
Public Company shall have thirty (30) days after receipt by it of the Final
Distribution Statement (the “Final Objection Period”) to object to the
calculations in the Final Distribution Statement. If Public Company objects to
the calculations set forth in the Final Distribution Statement by delivering to
the Escrow Agent and the Member Representative a timely notice of objection
during the Final Objection Period (a “Final Objection Notice”), the Escrow Agent
shall not make any distribution under this Section 4(c) until the disagreement
is resolved pursuant to Section 4(b). If the Escrow Agent receives a Final
Objection Notice from Public Company it shall provide a copy of such Final
Objection Notice to the Member Representative. If Public Company fails to object
to the Final Distribution Statement within the Final Objection Period, the
Escrow Agent shall on the next business day after the Final Objection Period
distribute to the Members the amounts set forth in the Final Distribution
Statement. For the avoidance of doubt, the Pending Claims Amount shall be
retained in the Escrow Fund until the resolution of such Indemnification Demand
Notices in accordance with Section 4(b). The amount of cash to be distributed to
each Member under this Section 4(c) from the Cash Escrow Fund shall be
determined by multiplying (i) the total amount of cash to be distributed to all
Members other than Darrell Dubroc (“Dubroc”) and Tim Collins (“Collins”) under
this Section 4(c) by (ii) such Member’s “Percentage of Cash Escrow Fund” as

 

3



--------------------------------------------------------------------------------

set forth with respect to such Member in Schedule 1 hereto. The number of shares
of stock to be distributed to Dubroc and Collins under this Section 4(c) shall
be determined by multiplying (i) the total number of shares to be distributed to
Dubroc and Collins under this Section 4(c) by (ii) 62.81% for Dubroc and 37.19%
for Collins (and in case the number of shares to be distributed is not evenly
divisible, the number of shares to be distributed shall be rounded to the
closest one-hundredth of a share).

(d) Member Representative. The Members agree that they have appointed Darrell
Dubroc to be the representative of all of the Members (the “Member
Representative”) who shall have the right to take all actions on behalf of the
Members with respect to any matter or dispute under this Escrow Agreement,
including the giving or receipt of any notices.

(e) Procedure for Distributions. In order to effect any distribution of Escrow
Shares from the Escrow Fund to Public Company, Dubroc or Collins (each, a
“Transferee”) the Escrow Agent shall deposit with Public Company or its stock
transfer agent the certificates for the Escrow Shares and Public Company shall
or shall cause such transfer agent to transfer certificates for the number of
Escrow Shares to be distributed to the appropriate Transferees and shall
re-deposit in the Escrow Fund certificates for any remaining Escrow Shares,
which shall continue to be held by the Escrow Agent in accordance with the terms
hereof.

(f) Treatment of Stock Escrow Deposit. The shares of Series K Preferred Stock
held in the Escrow Fund (the “Escrow Shares”) shall be registered in the name of
the Escrow Agent as nominee for Dubroc and Collins as the beneficial owners of
such shares. Dubroc is the beneficial owner of 62.81% of the Escrow Shares and
Collins is the beneficial owner of 37.19% of the Escrow Shares for this purpose.
The Escrow nominee name is Sigler & Co. c/o JPMorgan Chase Bank, N. A., P.O. Box
35308, Newark , NJ 07101 Tax ID # 13-3641527.

(g) Distributions on Escrow Shares. Any cash dividends, dividends payable in
securities or other distributions of any kind (but excluding any shares of
Public Company capital stock received upon a stock split or stock dividend or in
any reorganization of Public Company, including, without limitation, as a result
of any merger of Public Company with another company, “Dividends”) on the Escrow
Shares shall be promptly distributed by the Escrow Agent to the Member
Representative. The Member Representative shall further distribute such
Dividends to the beneficial holder of the Escrow Shares to which such
distribution relates. Neither Public Company nor the Escrow Agent shall have any
liability to Dubroc or Collins relating to any such distribution by the Member
Representative. Any shares of Public Company capital stock received by the
Escrow Agent upon a stock split or stock dividend or in any reorganization of
Public Company, including, without limitation, as a result of any merger of
Public Company with another company, shall be added to the Escrow Fund and
become a part thereof. Any provision hereof shall be adjusted to appropriately
reflect any such transaction.

5. Escrow Agent. The Escrow Agent undertakes to perform only such duties as are
expressly set forth herein and no duties shall be implied. The Escrow Agent
shall have no liability under and no duty to inquire as to the provisions of any
agreement other than this Escrow Agreement. The Escrow Agent may rely upon and
shall not be liable for acting or refraining from acting upon any written
notice, document, instruction or request furnished to it

 

4



--------------------------------------------------------------------------------

hereunder and believed by it to be genuine and to have been signed or presented
by the proper party or parties. The Escrow Agent shall be under no duty to
inquire into or investigate the validity, accuracy or content of any such
document, notice, instruction or request. The Escrow Agent shall have no duty to
solicit any payments which may be due it or the Escrow Fund. The Escrow Agent
shall not be liable for any action taken or omitted by it in good faith except
to the extent that a final adjudication of a court of competent jurisdiction
determines that the Escrow Agent’s gross negligence or willful misconduct was
the primary cause of any loss to either of the Parties. The Escrow Agent may
execute any of its powers and perform any of its duties hereunder directly or
through agents or attorneys (and shall be liable only for the careful selection
of any such agent or attorney) and may consult with counsel, accountants and
other skilled persons to be selected and retained by it. The Escrow Agent shall
not be liable for anything done, suffered or omitted in good faith by it in
accordance with the advice or opinion of any such counsel, accountants or other
skilled persons. In the event that the Escrow Agent shall be uncertain as to its
duties or rights hereunder or shall receive instructions, claims or demands from
any party hereto which, in its opinion, conflict with any of the provisions of
this Escrow Agreement, it shall be entitled to refrain from taking any action
and its sole obligation shall be to keep safely all property held in escrow
until it shall be directed otherwise in writing by all of the other parties
hereto or by a final order or judgment of a court of competent jurisdiction. The
Escrow Agent may interplead all of the assets held hereunder into a court of
competent jurisdiction or may seek a declaratory judgment with respect to
certain circumstances, and thereafter be fully relieved from any and all
liability or obligation with respect to such interpleaded assets or any action
or nonaction based on such declaratory judgment. The parties hereto other than
the Escrow Agent agree to pursue any redress or recourse in connection with any
dispute without making the Escrow Agent a party to the same. Anything in this
Escrow Agreement to the contrary notwithstanding, in no event shall the Escrow
Agent be liable for special, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the Escrow
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.

6. Succession. The Escrow Agent may resign and be discharged from its duties or
obligations hereunder by giving 30 days advance notice in writing of such
resignation to the Parties specifying a date when such resignation shall take
effect. The Escrow Agent shall have the right to withhold an amount equal to any
amount due and owing to the Escrow Agent, plus any costs and expenses the Escrow
Agent shall reasonably believe may be incurred by the Escrow Agent in connection
with the termination of the Escrow Agreement. Any corporation or association
into which the Escrow Agent may be merged or converted or with which it may be
consolidated, or any corporation or association to which all or substantially
all the escrow business of the Escrow Agent’s corporate trust line of business
may be transferred, shall be the Escrow Agent under this Escrow Agreement
without further act. Escrow Agent’s sole responsibility after such 30-day notice
period expires shall be to hold the Escrow Deposit (without any obligation to
reinvest the same) and to deliver the same to a designated substitute escrow
agent, if any, or in accordance with the directions of a final order or judgment
of a court of competent jurisdiction, at which time of delivery Escrow Agent’s
obligations hereunder shall cease and terminate. If the Parties have failed to
appoint a successor escrow agent prior to the expiration of 30 days following
receipt of the notice of resignation, the Escrow may petition any

 

5



--------------------------------------------------------------------------------

court of competent jurisdiction for the appointment of a successor escrow agent
or for other appropriate relief, and any such resulting appointment shall be
binding upon all of the parties hereto.

7. Compensation and Reimbursement. The Parties agree jointly and severally to
(i) pay the Escrow Agent upon execution of this Escrow Agreement and from time
to time thereafter reasonable compensation for the services to be rendered
hereunder, which unless otherwise agreed in writing shall be as described in
Schedule 3 attached hereto, and (ii) pay or reimburse the Escrow Agent upon
request for all reasonable expenses, disbursements and advances, including
reasonable attorney’s fees and expenses, incurred or made by it in connection
with the preparation, execution, performance, delivery, modification and
termination of this Escrow Agreement.

8. Indemnity. The Parties shall jointly and severally indemnify, defend and save
harmless the Escrow Agent and its directors, officers, agents and employees (the
“indemnitees”) from and against any and all loss, liability or expense
(including the fees and expenses of in house or outside counsel and experts and
their staffs and all expense of document location, duplication and shipment)
arising out of or in connection with (i) the Escrow Agent’s execution and
performance of this Escrow Agreement, except in the case of any indemnitee to
the extent that such loss, liability or expense is finally adjudicated to have
been primarily caused by the gross negligence or willful misconduct of such
indemnitee, or (ii) its following any instructions or other directions from the
Member Representative or Public Company, except to the extent that its following
any such instruction or direction is expressly forbidden by the terms hereof.
The Parties hereto acknowledge that the foregoing indemnities shall survive the
resignation or removal of the Escrow Agent or the termination of this Escrow
Agreement. The Parties hereby grant the Escrow Agent a lien on, right of set-off
against and security interest in the Escrow Fund for the payment of any claim
for indemnification, compensation, expenses and amounts due hereunder.

9. Account Opening Information/TINs.

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

For accounts opened in the US: To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person who opens an account. When an account is opened, the Escrow Agent will
ask for information that will allow us to identify relevant parties.

For non-US accounts: To help in the fight against the funding of terrorism and
money laundering activities we are required along with all financial
institutions to obtain, verify, and record information that identifies each
person who opens an account. When you open an account, the Escrow Agent will ask
for information that will allow us to identify you.

TINs. Tax Matters. The Parties each represent that its correct Taxpayer
Identification Number (“TIN”) assigned by the Internal Revenue Service (“IRS”)
or any other taxing authority is set forth on the signature page hereof. In
addition, all interest or other income earned under the Escrow Agreement shall
be allocated and/or paid as directed in a joint written direction of the

 

6



--------------------------------------------------------------------------------

Parties and reported by the recipient to the Internal Revenue Service or any
other taxing authority. Notwithstanding such written directions, Escrow Agent
shall report and, as required, withhold any taxes as it determines may be
required by any law or regulation in effect at the time of the distribution. In
the absence of timely direction, all proceeds of the Escrow Fund shall be
retained in the Escrow Fund and reinvested from time to time by the Escrow Agent
as provided in Section 3. In the event that any earnings remain undistributed at
the end of any calendar year, Escrow Agent shall report to the Internal Revenue
Service or such other authority such earnings as it deems appropriate or as
required by any applicable law or regulation or, to the extent consistent
therewith, as directed in writing by the Parties. In the absence of such written
directions, undistributed earnings will be attributed to and reported on as
belonging to the Members. In addition, Escrow Agent shall withhold any taxes it
deems appropriate and shall remit such taxes to the appropriate authorities. Any
tax returns or reports required to be prepared and filed on behalf of or by the
Escrow Fund will be prepared and filed by the Member or Public Company, as
applicable, and the Escrow Agent shall have no responsibility for the
preparation and/or filing or any tax return with respect to any income earned by
the Escrow Fund. In addition, any tax or other payments required to be made
pursuant to such tax return or filing will be paid by the Members or Public
Company, as appropriate. Escrow Agent shall have no responsibility for such
payment unless directed to do so by the appropriate authorized party.

10. Notices. All communications hereunder shall be in writing and shall be
deemed to be duly given and received:

(i) upon delivery if delivered personally or upon confirmed transmittal if by
facsimile;

(ii) on the next Business Day (as hereinafter defined) if sent by overnight
courier; or

(iii) four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested;

(iv) in each case to the appropriate notice address or facsimile number set
forth below or at such other address or facsimile number as any party hereto may
have furnished to the other parties in writing by registered mail, return
receipt requested.

 

If to Member Representative:   

P.O. Box 399

737 Abe Hall Road

Pollock, Louisiana 71467

Attention: Darrell Dubroc

Telephone No.: (318) 765-3574

Facsimile No.: (318) 765-3577

If to a Member:    At such Member’s address or facsimile number as set forth on
the signature page hereto. If to Public Company:   

6033 West Century Boulevard, Suite 850

Los Angeles, California 90045

Attention: Bruce Comer

Telephone No.: (310) 670-2721

Facsimile No.: (310) 670-4107

 

7



--------------------------------------------------------------------------------

With a copy to:   

Sidley Austin LLP

555 West Fifth Street, Suite 4000

Los Angeles, CA 90013

Attention: Stephen D. Blevit, Esq.

Telephone No.: (213) 896-6029

Facsimile No.: (213) 896-6600

If to the Escrow Agent:   

JPMorgan Chase Bank, N.A.

Escrow Services

560 Mission Street, 13th Floor

San Francisco, CA 94105

Attention: Maital Shemesh-Rasmussen

Telephone No.: (415) 315-3986

Facsimile No.: (415) 315-3986

Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to (ii) and (iii) of this Section 10, such communications shall
be deemed to have been given to the Escrow Agent on the date received by the
Escrow Agent. In the event that the Escrow Agent, in its sole discretion, shall
determine that an emergency exists, the Escrow Agent may use such other means of
communication as the Escrow Agent deems appropriate. “Business Day” shall mean
any day other than a Saturday, Sunday or any other day on which the Escrow Agent
located at the notice address set forth above is authorized or required by law
or executive order to remain closed.

11. Security Procedures. In the event funds transfer instructions are given
(other than in writing at the time of execution of this Escrow Agreement, as
indicated in Section 10), whether in writing, by telecopier or otherwise, the
Escrow Agent is authorized to seek confirmation of such instructions by
telephone call-back to the person or persons designated on Schedule 2 hereto,
and the Escrow Agent may rely upon the confirmation of anyone purporting to be
the person or persons so designated. The persons and telephone numbers for
call-backs may be changed only in a writing actually received and acknowledged
by the Escrow Agent. The Escrow Agent and the beneficiary’s bank in any funds
transfer may rely solely upon any account numbers or similar identifying numbers
provided by a Member or Public Company to identify (i) the beneficiary, (ii) the
beneficiary’s bank, or (iii) an intermediary bank. The Escrow Agent may apply
any of the escrowed funds for any payment order it executes using any such
identifying number, even when its use may result in a person other than the
beneficiary being paid, or the transfer of funds to a bank other than the
beneficiary’s bank or an intermediary bank designated. The parties to this
Escrow Agreement acknowledge that these security procedures are commercially
reasonable.

12. Jurisdiction of Disputes; Waiver of Jury Trial. In the event any party to
this Agreement commences any litigation, proceeding or other legal action in
connection with or relating to this Agreement or any matters described or
contemplated herein or therein, with respect to any of the matters described or
contemplated herein or therein, the parties to this Agreement hereby (a) agree
under all circumstances absolutely and irrevocably to institute any litigation,
proceeding or other legal action in a court of competent jurisdiction located
within the City of New York, New York, whether a state or federal court; (b)
agree that in the event of any such litigation, proceeding or action, such
parties will consent and submit to personal jurisdiction

 

8



--------------------------------------------------------------------------------

in any such court described in clause (a) and to service of process upon them in
accordance with the rules and statutes governing service of process (it being
understood that nothing in this Section 12 shall be deemed to prevent any party
from seeking to remove any action to a federal court in New York, New York;
(c) agree to waive to the fullest extent permitted by law any objection that
they may now or hereafter have to the venue of any such litigation, proceeding
or action in any such court or that any such litigation, proceeding or action
was brought in an inconvenient forum; (d) designate, appoint and direct CT
Corporation System as its authorized agent to receive on its behalf service of
any and all process and documents in any legal proceeding in the State of New
York; (e) agree to notify the other parties to this Agreement immediately if
such agent shall refuse to act, or be prevented from acting, as agent and, in
such event, promptly to designate another agent in the City of New York,
satisfactory to the Member Representative and Public Company, to serve in place
of such agent and deliver to the other party written evidence of such substitute
agent’s acceptance of such designation; (f) agree as an alternative method of
service to service of process in any legal proceeding by mailing of copies
thereof to such party at its address set forth in Section 12 for communications
to such party; (g) agree that any service made as provided herein shall be
effective and binding service in every respect; and (h) agree that nothing
herein shall affect the rights of any party to effect service of process in any
other manner permitted by law. EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY
JURY IN ANY DISPUTE IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR ANY
MATTERS DESCRIBED OR CONTEMPLATED HEREIN, AND AGREES TO TAKE ANY AND ALL ACTION
NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.

13. Miscellaneous. The provisions of this Escrow Agreement may be waived,
altered, amended or supplemented, in whole or in part, only by a writing signed
by all of the parties hereto. Neither this Escrow Agreement nor any right or
interest hereunder may be assigned in whole or in part by any party, except as
provided in Section 6, without the prior consent of the other parties. This
Escrow Agreement shall be governed by and construed under the laws of the State
of New York. No party to this Escrow Agreement is liable to any other party for
losses due to, or if it is unable to perform its obligations under the terms of
this Escrow Agreement because of, acts of God, fire, war, terrorism, floods,
strikes, electrical outages, equipment or transmission failure, or other causes
reasonably beyond its control. This Escrow Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. All signatures of the
parties to this Escrow Agreement may be transmitted by facsimile, and such
facsimile will, for all purposes, be deemed to be the original signature of such
party whose signature it reproduces, and will be binding upon such party.

14. Compliance with Court Orders. In the event that any escrow property shall be
attached, garnished or levied upon by any court order, or the delivery thereof
shall be stayed or enjoined by an order of a court, or any order, judgment or
decree shall be made or entered by any court order affecting the property
deposited under this Escrow Agreement, the Escrow Agent is hereby expressly
authorized, in its sole discretion, to obey and comply with all writs, orders or
decrees so entered or issued, which it is advised by legal counsel of its own
choosing is binding upon it, whether with or without jurisdiction, and in the
event that the Escrow Agent obeys or

 

9



--------------------------------------------------------------------------------

complies with any such writ, order or decree it shall not be liable to any of
the parties hereto or to any other person, firm or corporation, by reason of
such compliance notwithstanding such writ, order or decree be subsequently
reversed, modified, annulled, set aside or vacated.

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date set forth above.

Tax Certification: Taxpayer ID#: XXX-XX-XXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

JOE BURNS Signature:  

/s/ Joe Burns

Printed Name:   Joe Burns Address:   408 Country Road, Jonesboro, LA 71251
Phone Number:   _____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

JOHN RUSSO Signature:  

/s/ John A. Russo

Printed Name:   John A. Russo Address:  
2112 Landau Lane, Bossier City, LA 71111 Phone Number:   _____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

JIMMY CARTER Signature:  

/s/ Jimmy Carter

Printed Name:   Jimmy Carter Address:   627 Woodlake, Converse, LA 71419
Phone Number:   _____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

BENNY CLOUD Signature:  

/s/ Benny Cloud

Printed Name:   Benny Cloud Address:   20 D. Cloud Rd. Glenmora, LA 71433
Phone Number:   _____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

DILLARD CLOUD, JR. Signature:  

/s/ Dillard Cloud, Jr.

Printed Name:   Dillard Cloud, Jr. Address:   21 D. Cloud Rd. Glenmora, LA 71433
Phone Number:   _____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

TIM COLLINS Signature:  

/s/ Tim Collins

Printed Name:   Tim Collins Address:   730 Hwy 470 Lecompte, LA 71346
Phone Number:   _____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XX-XXXXXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         x  Partnership
        ¨  Non-profit or Charitable Org

¨  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

CGC ASSOCIATES, LLC By:  

/s/ Tim Collins

Printed Name:   Tim Collins Title:   Authorized Signatory Address:   408 Big
Lake Rd., Pineville, LA 91346 Phone Number:   _____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

CECIL CRAWFORD Signature:  

/s/ Cecil Crawford

Printed Name:   Cecil Crawford Address:   198 Russwood Lane, Ruston, LA 71270
Phone Number:   _____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

GLENN DAVIS Signature:  

/s/ Glenn Davis

Printed Name:   Glenn Davis Address:   313 Manderville Rd., Pineville, LA 71360
Phone Number:   _____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

DARRELL DUBROC Signature:  

/s/ Darrell Dubroc

Printed Name:   Darrell Dubroc Address:   1929 Hwy. 1, Marksville, LA 71351
Phone Number:   _____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

THOMAS FRAZIER Signature:  

/s/ Thomas Frazier

Printed Name:   Thomas Frazier Address:   3385 Hwy. 121, Boyce, LA 71409
Phone Number:   _____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

MICHAEL HAWKINS Signature:  

/s/ Michael Hawkins

Printed Name:   Michael Hawkins Address:   1328 Hwy. 9, Saline, LA 71070
Phone Number:   ____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XX-XXXXXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         x  Partnership
        ¨  Non-profit or Charitable Org

¨  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

BIOINVEST, LLC By:  

/s/ Stanley G. King

Printed Name:   Stanley G. King Title:   Authorized Signatory Address:  
333A Edgewood Drive, Pineville, LA 71360 Phone Number:   ____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

ANTWINE J. LAVESPERE Signature:  

/s/ Antwine J. Lavespere

Printed Name:   Antwine J. Lavespere Address:  
143 Bryant Road, Montgomery, LA 71454 Phone Number:   ____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

CARL R. MARTIN Signature:  

/s/ Carl R. Martin

Printed Name:   Carl R. Martin Address:   245 Martin Road, Pitkin, LA 70656
Phone Number:   ____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

KERRY MCMANUS Signature:  

/s/ Kerry McManus

Printed Name:   Kerry McManus Address:   603 Dunn Road, Montgomery, LA 71454
Phone Number:   ____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

JEFF PETERSON Signature:  

/s/ Jeff Peterson

Printed Name:   Jeff Peterson Address:   1018 Pinder Lane, DeQuincy, LA 70633
Phone Number:   ____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         x  Partnership
        ¨  Non-profit or Charitable Org

¨  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

TIMBER HARVESTING EXPERTS LOGGING CO., LLC By:  

/s/ Derald Phillips

Printed Name:   Derald Phillips Title:   President Address:   562 Hwy. 8, Lena,
LA 71477 Phone Number:   ____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

STEPHEN SHELTON Signature:  

/s/ Stephen Shelton

Printed Name:   Stephen Shelton Address:   10354 Hwy. 34, Winnfield, LA 71483
Phone Number:   ___________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

TRAVIS TAYLOR Signature:  

/s/ Travis Taylor

Printed Name:   Travis Taylor Address:   132 Taylor Shop Road, Goldona, LA 71031
Phone Number:   ____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

BENJAMIN TEMPLIN Signature:  

/s/ Benjamin A. Templin

Printed Name:   Benjamin A. Templin Address:   1010 University Ave., #142, San
Diego, CA 92103 Phone Number:   XXX-XXXX



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

STEVE TEMPLIN Signature:  

/s/ Steve Templin

Printed Name:   Steve Templin Address:   150 Kincaid Lane, Boyce, LA 71409
Phone Number:   _____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

CLYDE TODD Signature:  

/s/ Clyde Todd

Printed Name:   Clyde Todd Address:   8159 Titelist, Pineville, LA 71360
Phone Number:   ___________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

AUDREY D. TYLER Signature:  

/s/ Audrey D. Tyler

Printed Name:   Audrey D. Tyler Address:   203 Fadler Lane, Deville, LA 71328
Phone Number:   _____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

WILLIAM WIEGER Signature:  

/s/ William Wieger

Printed Name:   William Wieger Address:   112 Gayven Dr., Pineville, LA 71360
Phone Number:   _____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#: XXX-XX-XXXX

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

x  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

GREG WILLIAMS Signature:  

/s/ Greg Williams

Printed Name:   Greg Williams Address:   706 Loggers Loop, Saline, LA 71360
Phone Number:   _____________________



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#:

Customer is a (check one):

¨  Corporation         ¨  Municipality         ¨  Partnership
        ¨  Non-profit or Charitable Org

¨  Individual         ¨  REMIC         ¨  Trust         ¨  Other
                                        

Under the penalties of perjury, the undersigned certifies that:

(1) the entity is organized under the laws of the United States

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid back up withholding.

 

DIAMETRICS MEDICAL, INC. Signature:  

/s/ W. Bruce Comer, III

Printed Name:   W. Bruce Comer, III Title:   Chief Executive Officer Address:  

6033 West Century Blvd., Suite 850

Los Angeles, CA 90045

Phone Number:   _____________________

 

JPMORGAN CHASE BANK, N.A., as Escrow Agent By:  

/s/ Maital Shemesh-Rasmussen

Name:   Maital Shemesh-Rasmussen Title:   Vice President



--------------------------------------------------------------------------------

Schedule 1



--------------------------------------------------------------------------------

Schedule 2



--------------------------------------------------------------------------------

Schedule 3